DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 07 May 2021. 
Claims 1 and 9 have been amended.
Claims 4-8 are cancelled.
Claims 11-12 have been added.
	Claims 1-3 and 9-12 are pending and presented for examination herein.



Information Disclosure Statement
The information disclosure statements (IDS) filed 05/07/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.


Rejections Withdrawn
The rejection of claims 1-10 under 35 U.S.C. 103(a) as being unpatentable over ZHANG (“The Preparation of 3,5-dihydroxy-4-isopropylstilbene nanoemulsion and in vitro release”, International Journal of Nanomedicine, 6, pages 649-657, 2011; cited in IDS filed 09/30/2019) in view of ALAM (US 2013/0224268 A1), is withdrawn in view of the claim amendments.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (“The Preparation of 3,5-dihydroxy-4-isopropylstilbene nanoemulsion and in vitro release”, International Journal of Nanomedicine, 6, pages 649-657, 2011; cited in IDS filed 09/30/2019) in view of FRIEDMAN (US 6,113,921; cited in IDS filed 11/27/2019) and CHEN (US 4,048,310; cited in IDS filed 11/27/2019) as evidenced by EL-NOKALY (US 6,325,995).
Zhang is primarily directed towards nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene) (abstract).
	Regarding claim 1, Zhang discloses that in a nanoemulsion a drug is placed in the center of a small nanoemulsion droplet of 30-300 nm (paragraph bridging pages 649 and 650).  Zhang discloses 3,5-Dihydroxy-4-isopropylstilbene (DHPS) belongs to the stilbene family and has pharmacological activities including anti-inflammation (page 649, first paragraph).  Zhang discloses that DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene) is a drug for including psoriasis, which is a chronic skin disease caused by a disorder of the autoimmune system (page 649, first paragraph).  Zhang discloses nanoemulsion is drug delivery system possessing isotropic, optical transparency or translucence characteristics (paragraph bridging pages 649 and 650).  Zhang discloses an oil-in-water (O/W) nanoemulsion deliver system (e.g. contains oil phase and water phase) for transdermal administration, in which DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene) was incorporated into the nanoemulsion concentrate so that the solubility and skin permeability of DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene), and its therapeutic efficacy, could be dramatically enhanced (paragraph bridging pages 649 and 650).  Zhang discloses that the nanoemulsion contains surfactants, an oil medium including isopropyl myristate (e.g. oil phase) (page 650, second column, second paragraph).  Zhang discloses that distilled water (e.g. water phase) was added drop-wise until a stable, colorless, and transparent or translucent nanoemulsion (e.g. homogenous emulsion) was formed (page 651, first column, last paragraph).  Zhang discloses a nanoemulsion with a droplet size distribution that has a minimum size greater than 10 nm (e.g., 0.01 µm) and a maximum size of about 300 nm (e.g., .3µm) (Figure 6).  Therefore, the droplet size of greater than 10 nm to less than 300 nm (e.g., greater than 0.01 µm to less than .3 µm) to overlaps the droplet size range of 0.1 µm to about 10 µm.  Thus, the droplet size range is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
	Zhang does not specifically teach that the amount of the active is about 0.05% to about 2% by weight based on the total weight of the composition.  Zhang does not specifically teach that the oil phase is in an amount of about 5% to about 25% by weight based on the total weight of the composition.  Zhang does not specifically teach that the surfactant is non-ionic, that the amount of the surfactant is about 5% to about 15% by weight based on the total weight of the composition and that the surfactant is an emulsifying wax.    Zhang does not specifically teach that the emulsion comprises an antioxidant and in an amount of about 0.01% to about 1% by weight based on the total weight of the composition.  The deficiencies are made up for by the teachings of Friedman and Chen. 
Regarding claims 1 and 11-12, Friedman discloses a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 0.1 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that the oily liquid includes medium chain triglyceride oil having a chain length of about 8 to 12 carbons (column 2, lines 36-40). Friedman discloses increase in the viscosity of the composition to form a cream (column 2, lines 42-44).  Friedman discloses that the active include water insoluble active that are partially or fully dissolved or dispersed in oily liquids and the active is present in an amount 0.05 to 2.5% (column 2, lines 54-64).  Friedman discloses that the compositions further comprises conventional additives including preservative and antioxidants (column 5, lines 65-67).  Friedman discloses that the active includes an antifungal (column 2, line 67).  Friedman discloses that microemulsion is translucent to transparent composition having droplet size of 0.005 to 0.5 µm and that is thermodynamically stable (column 4, lines 33-36).  Friedman does not teach that the composition includes petrolatum in the oil phase (e.g. oil phase contains less than 3% or less than 2% petrolatum).  Friedman discloses a formulation including an antioxidant that is suitable for oxidation sensitive drugs (column 10, lines 50-54).  Friedman discloses suitable emulsifiers include MONTANOL-68 (column 5, lines 21-24).  As evidenced by El-Nokaly, Montanol 68 is a nonionic surfactant (column 11, lines 20-27).  Friedman discloses that surfactant chosen should preferably be non-ionic to minimize irritation (column 5, lines 41-42).  Friedman teaches a composition of 1000 g that includes 0.4 g (e.g. 0.4 g/1000g is 0.04 %) of α-tocopherol succinate (e.g. antioxidant) (column 13, first and third paragraph).
	Chen is primarily directed towards steroid formulations for topical use (abstract).
	Regarding claim 1, Chen teaches that active is employed for treatment of skin disorders and that to be effective the active ingredient must be in a molecular dispersion to facilitate desired percutaneous absorption which is particularly important in achieving a therapeutic response for the management of psoriasis.  Chen teaches that the active steroid is insoluble in water (column 1, lines 8-17).  Chen teaches topical steroid compositions in the form of including a cream (column 2, lines 15-16).  Chen teaches a cream comprising an emulsifier-thickener (column 2, lines 37-40).  Chen discloses that a cream contain from about 8 to about 12% of the emulsifier-thickener based on the weight of the entire cream formulation (column 3, lines 8-11).  Chen teaches that emulsifier-thickener suitable includes non-ionic emulsifying waxes (column 5, lines 11-15).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject with a skin disease including psoriasis (e.g. patient in need of improving residency time in the skin with a composition containing the active ingredient 3,5-Dihydroxy-4-isopropyl-trans-stilbene) comprising transdermal administration of a nanoemulsion comprising 3,5-Dihydroxy-4-isopropylstilbene (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene), an oil phase including medium chain triglyceride oil having a chain length of about 8 to 12 carbons, a water phase, an emulsifier-thickener, a non-ionic surfactant, an antioxidant in an amount of including 0.04%; wherein the emulsifier-thickener is non-ionic emulsifying wax (e.g. non-ionic surfactant); and wherein the droplets have a droplet size of 0.005 to 0.5 µm; wherein the 3,5-dihydroxy-4-isopropylstilbene is present in an amount 0.05 to 2.5% of the emulsion; wherein the oil phase is present in an amount of about 0.5 to 30%; wherein the amount of the emulsifier-thickener is about 8 to about 12%; and wherein the nanoemulsion is transparent (e.g. homogeneous emulsion).  The person of ordinary skill in the art would have been motivated to make those modifications (1) to obtain an emulsion of poorly water soluble drug for topical administration that is translucent by using amounts of drug including 0.05 to 2.5% of the emulsion, amount of oil phase including about 0.5 to 30% as taught by Friedman; (2) to obtain a cream and use less ingredients by using emulsifier-thickener including non-ionic emulsifying wax as the surfactant and thickener, in an amount of about 8 to about 12% as taught by Chen and Friedman; (3) to protect the active from oxidation by including an antioxidant in an amount of including 0.04%; because medium chain triglyceride oil having a chain length of about 8 to 12 carbons is a suitable oil phase for use in an emulsion comprising a poorly water soluble drug which would have been prima facie obvious for one of ordinary skill in the art to substitute medium chain triglyceride oil having a chain length of about 8 to 12 carbons as the oil phase in the composition of Zhang.  The person of ordinary skill in the art would have reasonably expected success because Zhang discloses that in a nanoemulsion a drug is placed in the center of a small nanoemulsion droplet of 30-300 nm (paragraph bridging pages 649 and 650).  Zhang discloses 3,5-Dihydroxy-4-isopropylstilbene (DHPS) belongs to the stilbene family and has pharmacological activities including anti-inflammation (page 649, first paragraph).  Zhang discloses that DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene) is a drug for including psoriasis, which is a chronic skin disease caused by a disorder of the autoimmune system (page 649, first paragraph).  Zhang discloses nanoemulsion is drug delivery system possessing isotropic, optical transparency or translucence characteristics (paragraph bridging pages 649 and 650).  Zhang discloses an oil-in-water (O/W) nanoemulsion deliver system (e.g. contains oil phase and water phase) for transdermal administration, in which DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene) was incorporated into the nanoemulsion concentrate so that the solubility and skin permeability of DHPS (e.g. 3,5-dihydroxy-4-isopropyl-trans-stilbene), and its therapeutic efficacy, could be dramatically enhanced (paragraph bridging pages 649 and 650).  Friedman teaches a composition for topical application of pharmaceuticals comprising submicron size droplets of a drug with oily excipients dispersed in an aqueous medium (column 2, lines 17-20).  Friedman discloses submicron size droplets include about 0.5 to 30% of an oily liquid, about 01 to 10% of an emulsifier and about 0.05 to 5% of a non-ionic surfactant, wherein the droplet are suspended in an aqueous component which forms the continuous phase of an emulsion (column 2, lines 25-30).  Friedman discloses that the oily liquid includes medium chain triglyceride oil having a chain length of about 8 to 12 carbons (column 2, lines 36-40). Friedman discloses increase in the viscosity of the composition to form a cream (column 2, lines 42-44).  Friedman discloses that the active include water insoluble active that are partially or fully dissolved or dispersed in oily liquids and the active is present in an amount 0.05 to 2.5% (column 2, lines 54-64).  Friedman discloses that the compositions further comprises conventional additives including preservative and antioxidants (column 5, lines 65-67).  Friedman discloses that the active includes an antifungal (column 2, line 67).  Friedman discloses a formulation including an antioxidant that is suitable for oxidation sensitive drugs (column 10, lines 50-54).  Friedman teaches a composition of 1000 g that includes 0.4 g (e.g. 0.4 g/1000g is 0.04 %) of α-tocopherol succinate (e.g. antioxidant) (column 13, first and third paragraph).  Chen teaches that active is employed for treatment of skin disorders and that to be effective the active ingredient must be in a molecular dispersion to facilitate desired percutaneous absorption which is particularly important in achieving a therapeutic response for the management of psoriasis.  Chen teaches that the active steroid is insoluble in water (column 1, lines 8-17).  Chen teaches topical steroid compositions in the form of including a cream (column 2, lines 15-16).  Chen teaches a cream comprising an emulsifier-thickener (column 2, lines 37-40).  Chen discloses that a cream contain from about 8 to about 12% of the emulsifier-thickener based on the weight of the entire cream formulation (column 3, lines 8-11).
Regarding claims 1-3 and 9-10, the method which is prima facie obvious in light the disclosure of Zhang and the teachings of Friedman and Chen as described above, has the same active, same composition with the same size droplet and is administered to the same patient population, as the instantly claimed method.  Therefore, the method which is prima facie obvious in light the disclosure of Zhang and the teachings of Friedman and Chen necessarily has the same characteristics as the instantly claimed method, e.g., improves residency time in the skin of a patient, provides an in vitro skin flux when measured of about 1,000 to about 5,000 ng/cm2/hour, provides a ratio of active ingredient in the dermis to the cumulative amount of the active ingredient in the receiving fluid of about 909.3 at about 12 hours or about 1044.0:1 at about 15  hours, provides an improved residency time that appears as early as 3 hours  post application and continues over 15 hours.

Rejections Maintained and Made Again
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,426,743 (hereafter ‘743).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Claim 1 of ‘743 recites a “method of treating an inflammatory disease or disorder in a patient in need thereof, the method comprising administering to said patient a topical pharmaceutical oil-in-water emulsion composition comprising: 3,5-dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof in an amount of about 0.05% to about 2% by weight, based on the total weight of the composition; an oil phase comprising medium chain triglycerides of a carbon length from six to twelve carbons in an amount of about 2% to about 30% by weight, based on the total weight of the composition; a water phase; a surfactant in an amount of about 1% to about 20% by weight, based on the total weight of the composition, wherein the surfactant comprises at least one non-ionic emulsifying wax NF; and a dermatologically acceptable excipient selected from the group consisting of an antioxidant, a pH adjusting agent, a chelating agent, a preservative, a co-solvent and combinations thereof; wherein the 3,5-dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is solubilized in the oil phase and is the only active ingredient in the oil phase; wherein the oil phase is substantially free of petrolatum and mineral oil; wherein the oil-in-water emulsion is homogeneous; and wherein the average droplet size of the oil phase is from about 0.1 microns to about 35 microns.”  
Applicant is reminded that a preamble that recites the use or purpose of the claimed invention generally does not limit the claim. Catalina, 62 USPQ2d at 1785.  In the instant case, the recitation of “improving residency time in the skin of a patient in need thereof with an oil-in-water emulsion composition containing an active ingredient 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof in use in a patient” is directed towards the purpose of the claimed invention and does not limit the claim.
Regarding claims 1-3 and 9-10, the method claim 1 of ‘743 is substantially the same as the instantly claimed method.  Therefore, the method of claim 1 of ‘743 necessarily has the same characteristics as the instantly claimed method, e.g., improves residency time in the skin of a patient, provides an in vitro skin flux when measured of about 1,000 to about 5,000 ng/cm2/hour, provides a ratio of active ingredient in the dermis to the cumulative amount of the active ingredient in the receiving fluid of about 909.3 at about 12 hours or about 1044.0:1 at about 15  hours, provides an improved residency time that appears as early as 3 hours  post application and continues over 15 hours, and the patient are necessarily in need of improving residency time in the skin with a composition containing 3,5- 3,5-dihydroxy-4-isopropyl-trans-stilbene.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant argues that Zhang teaches droplet size that are smaller than the instantly claimed droplet size.
Applicant's arguments filed 07 May 2021 have been fully considered but they are not persuasive.  In response, Zhang discloses that in a nanoemulsion a drug is placed in the center of a small nanoemulsion droplet of 30-300 nm (paragraph bridging pages 649 and 650).  Zhang discloses a nanoemulsion with a droplet size distribution that has a minimum size greater than 10 nm (e.g., 0.01 µm) and a maximum size of about 300 nm (e.g., .3µm) (Figure 6).  Therefore, the droplet size of greater than 10 nm to less than 300 nm (e.g., greater than 0.01 µm to less than .3 µm) to overlaps the droplet size range of 0.1 µm to about 10 µm.  Thus, the droplet size range is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
Applicant argues that Zhang’s composition does not provide an improved residency time as the instantly claimed composition.  Applicant points to Figure 8 and Table 4 of Zhang and Figure 4 of the instant specification for support.
In response, Figure 8 of Zhang shows release of DHPS from nanoemulsion compared to release of DHPS from a drug suspension and Table 4 of Zhang shows the accumulative osmotic quantity and the penetration rate of the DHPS in nanoemulsion versus the accumulative osmotic quantity and the penetration rate of the DHPS in suspension.  Therefore, Figure 8 and Table 4 of Zhang does not provide any information on the residency time of the composition of Zhang and does not prove that the residency time of the composition of Zhang and that of the instantly claimed composition are different.
Applicant argues that the nonstatutory double patenting rejection over claim 1 of US 10,426,743 is inappropriate, as the instant application and the parent application have both been filed as divisional applications from U.S. Application No. 15/158,858 and should be afforded the protection of the safe harbor provision under 35 U.S.C 121.  
In response, 35 U.S.C. 121 states “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. If the other invention is made the subject of a divisional application which complies with the requirements of section 120 it shall be entitled to the benefit of the filing date of the original application. A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application.”  The instant divisional application was not filed before the issuance of the patent on the 16/255,121 application.
Applicant’s remaining arguments with respect to claims 1-3 and 9-12 have been considered but are moot because the arguments are not directed towards the references used in the new ground of rejection described above.
Thus, for the reasons of record and for the reasons presented above claims 1-3 and 9-12 are rejected under 35 U.S.C. 103(a) and rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634